Title: To Benjamin Franklin from the Committee for Foreign Affairs, 28 October 1778
From: Committee for Foreign Affairs
To: Franklin, Benjamin


Honorable Sir
(In Committee for foreign Affairs), Philada. Octr.28th. 1778.
As the Marquis De la Fayette will deliver this, we refer you to his Conversation in addition to the Gazettes for an Account of the Movements of the Enemy. He will doubtless gain some further Knowledge of them before he leaves Boston than what we are now possessed of. We shall speedily have Opportunities of forwarding Duplicates and Triplicates of what he now delivers; and upon any material Event we shall dispatch a Vessel occasionally.
Inclosed with other Papers is a Resolve of Congress of the 22d which we have officially sent to all the Commissioners. We must earnestly request that, as we shall have Opportunities of frequently conveying to you Gazettes and other Species of American Intelligence, you would strive to communicate, in the best and speediest Way to the Gentlemen at other Courts what they are alike interested to know that they may prosecute in the best Manner the Service of these States abroad.
An exact Copy of your Credentials is among the Papers herewith. We wish you Success in this new Commission; and are with much Regard Sir Your most humble Servants
Richard Henry LeeJames Lovell
Honble. Doctr Franklin
 
Addressed: Honorable / Benjamin Franklin Esqr. / Minister Plenipotentiary / from the United States / of America / France / favd. by Majr. Genl. / Marqs. Dela Fayette
Endorsed: Committee for Foreign Affairs Philada Oct. 28. 1778. with New Commission News to be communicated.
